

 
AMENDED AND RESTATED
MEMBERSHIP INTEREST PLEDGE AGREEMENT
 
THIS AMENDED AND RESTATED MEMBERSHIP INTEREST PLEDGE AGREEMENT (as the same may
be amended, restated, modified and otherwise supplemented from time to time,
this “Pledge Agreement”), dated as of March 31, 2008 is made by PROLINK HOLDINGS
CORP., a Delaware corporation (“Pledgor”), in favor of LV ADMINISTRATIVE
SERVICES INC., as administrative and collateral agent for the Lenders (as
defined below) (in such capacity, the “P-ledgee”).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to the terms of that certain Amended and Restated Security
Agreement dated as of the date hereof by and among Pledgor, certain Subsidiaries
of Pledgor, the Lenders defined therein and the Pledgee (including all annexes,
exhibits and schedules thereto, and as from time to time amended, restated,
supplemented and otherwise modified the “Security Agreement”), pursuant to which
the Lenders provide or will provide certain financial accommodations to the
Company and certain subsidiaries of the Company;
 
WHEREAS, Pledgor is the legal and beneficial owner of the Pledged Interests (as
hereinafter defined);
 
WHEREAS, in order to induce Creditor Parties (as defined in the Security
Agreement) to enter into the Security Agreement and the Ancillary Agreements,
the Pledgor has agreed to secure the Obligations under and as defined in the
Security Agreement by, among other things, pledging the Pledged Interests to the
Pledgee, for the ratable benefit of the Lenders, in accordance herewith; and
 
WHEREAS, as of the date of this Pledge Agreement, the terms, conditions,
covenants, agreements, representations and warranties contained in that certain
Membership Interest Pledge Agreement dated as of August 17, 2007 (the “Original
Pledge Agreement”), made by the Company in favor of Calliope Capital Corporation
(“Calliope”) and the other lenders (as partial assignees) (the “Other Lenders”)
shall be deemed amended and restated in their entirety as set forth in this
Pledge Agreement and the Original Pledge Agreement and shall be consolidated
with and into and superseded by this Pledge Agreement; provided, however, that
nothing contained in this Pledge Agreement shall impair or affect the liens on
the Collateral heretofore pledged, granted and/or assigned by the Company to
Calliope and the Other Lenders as security for the Secured Obligations under and
as defined in the Original Pledge Agreement.
 
NOW, THEREFORE, in consideration of the premises and to induce the Creditor
Parties to enter into the Security Agreement and the Notes, Pledgor hereby
agrees with Pledgee as follows:
 
1.  Defined Terms.
 
(a)  Unless otherwise defined herein, terms defined in the Security Agreement
and used herein shall have the meanings given to them in the Security Agreement,
and the following terms which are defined in the Code (as defined below) are
used herein as so defined: Accounts, Chattel Paper, General Intangibles and
Instruments.
 

--------------------------------------------------------------------------------


 
(b)  The following terms shall have the following meanings:
 
“Code” means the Uniform Commercial Code from time to time in effect in the
State of New York.
 
“Collateral” means (i) the Pledged Interests, (ii) all General Intangibles
arising out of or constituted by the LLC Agreement in respect of the Pledged
Interests, (iii) all Accounts arising out of the LLC Agreement in respect of any
Pledged Interests, and (iv) to the extent not otherwise included, all Proceeds
of any and all of the foregoing.
 
“Documents” means this Pledge Agreement, the Security Agreement, the Notes, the
other Ancillary Agreements and all other documents, instruments, agreements and
certificates at any time delivered by any Person executed in connection herewith
or therewith.
 
“Event of Default” shall have the meaning given to such term in Section 9.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.
 
“Issuers” shall have the meaning given to such term in Section 5(a).
 
“LLC Agreement” means the Third Amended and Restated Operating Agreement of
ProLink Solutions, LLC, a Delaware limited liability company, dated as of
December 23, 2005, by and among Prolink Solutions, LLC, ProLink Holdings Corp.
(f/k/a Amalgamated Technologies, Inc.) and Parview, Inc., as amended, restated,
supplemented and otherwise modified from time to time in accordance with the
terms thereof.
 
“Person” means an individual, a partnership, a corporation (including a business
trust), a joint stock company, a trust, an unincorporated association, a joint
venture, a limited liability company, a limited liability partnership or other
entity, or a government or any agency, instrumentality or political subdivision
thereof.
 
“Pledged Interests” means the interest of Pledgor listed on Schedule 1 hereto in
the Issuers, including, without limitation, all of Pledgor’s right, title and
interest to participate in the operation or management of the Issuers, if any,
and all of Pledgor’s rights to properties, assets, membership interests and
distributions under the LLC Agreement, if any, together with all certificates,
options or rights of any nature whatsoever that may be issued or granted by the
Issuers to Pledgor in respect of the Pledged Interests while this Pledge
Agreement is in effect and any other limited liability company interest obtained
by Pledgor in the Issuers during the term hereof.
 
“Proceeds” means all “proceeds” as such term is defined in Section 9-102(a)(64)
of the Code and, in any event, shall include, without limitation, all dividends
or other income from the Pledged Interests, collections thereon or distributions
with respect thereto.
 
2

--------------------------------------------------------------------------------


 
“Secured Obligations” shall have the meaning given to the term “Obligations” in
the Security Agreement.
 
2.  Pledge; Grant of Security Interest. Pledgor hereby transfers and assigns to
Pledgee, for the ratable benefit of the Lenders, all of the Pledged Interests of
Pledgor and hereby grants to Pledgee, for the ratable benefit of the Lenders, a
first priority security interest in the Collateral of Pledgor, as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of the Secured
Obligations.
 
3.  Delivery to Pledgee.
 
(a)  Pledgor shall deliver to Pledgee, for the ratable benefit of the Lenders,
(i) simultaneously with or prior to the execution and delivery of this Pledge
Agreement, all certificates representing the Collateral, if any, and
(ii) promptly upon the receipt thereof by or on behalf of Pledgor, all other
certificates and instruments constituting Collateral of Pledgor. Prior to
delivery to Pledgee, all such certificates and instruments constituting
Collateral of Pledgor shall be held in trust by Pledgor for the ratable benefit
of the Lenders pursuant hereto. All such certificates shall be delivered in
suitable form for transfer by delivery or shall be accompanied by duly executed
instruments of transfer or assignment substantially in the form of Exhibit A
attached hereto covering such certificate.
 
(b)  If any amount payable under or in connection with any of the Collateral
shall be or become evidenced by any promissory note, other Instrument or Chattel
Paper, such note, Instrument or Chattel Paper shall be immediately delivered to
Pledgee, duly endorsed in a manner satisfactory to Pledgee, to be held as
Collateral pursuant to this Pledge Agreement.
 
(c)  Pledgor authorizes Pledgee to file such UCC or other applicable financing
statements as may be reasonably requested by Pledgee in order to perfect and
protect the security interest created hereby in the Collateral.
 
(d)  Pledgor agrees to execute and deliver to Pledgee, for the ratable benefit
of the Lenders, such other consents, acknowledgments, agreements, instruments
and documentation as Pledgee may reasonably request from time to time to
effectuate the conveyance, transfer, assignment and grant to Pledgee, for the
ratable benefit of the Lenders, of all of Pledgor’s right, title and interest in
and to the Collateral and any distributions with respect thereto.
 
4.  Transfer Powers. If at any time any equity interest in any Issuer is
evidenced by a certificate or other written instrument or document (a
“certificate”), Pledgor shall immediately deliver such certificate to Pledgee
and, concurrently with the delivery to Pledgee of each certificate by Pledgor,
Pledgor shall deliver an undated transfer power covering such certificate, duly
executed in blank with signature guaranteed (if requested by Pledgee),
substantially in the form provided in Exhibit A attached hereto, to be held as
part of the Collateral pursuant hereto.
 
5.  Representations and Warranties. Pledgor represents and warrants that:
 
3

--------------------------------------------------------------------------------


 
(a)  The Pledged Interests identified in Schedule 1 and set forth adjacent to
Pledgor’s name constitutes all of Pledgor’s limited liability company interests
or other beneficial interests of any kind in the issuers as shown thereon (the
“Issuers”) and accurately reflects the ownership interest of Pledgor in the
Issuers.
 
(b)  All required equity contributions to Issuers by Pledgor have been made in
connection with Pledgor’s Pledged Interests.
 
(c)  Pledgor is the record and beneficial owner of, and has good and marketable
title to, the Pledged Interests of Pledgor, free of any and all liens or options
in favor of, or claims of, any other Person, except for the security interest
created by this Pledge Agreement or otherwise pursuant to the LLC Agreement.
 
(d)  To the best of Pledgor’s knowledge, the exercise by Pledgee of its rights
and remedies hereunder will not violate any law or governmental regulation or
any material contractual restriction, in each case, binding on or affecting
Pledgor or any of its property.
 
(e)  No authorization, approval or action by, and no notice of filing with any
Governmental Authority or with any Issuer is required either (i) for the pledge
made by Pledgor or for the granting of the security interest by Pledgor pursuant
to this Pledge Agreement or (ii) to the best of Pledgor’s knowledge, for the
exercise by Pledgee of its rights and remedies hereunder (except as may be
required by the Uniform Commercial Code in the applicable jurisdiction or laws
affecting the offering and sale of securities).
 
(f)  The interests of Pledgor in each Issuer are as shown on Schedule 1 attached
hereto.
 
(g)  Upon the filing of UCC financing statement describing the Collateral, the
security interest created by this Pledge Agreement will constitute a valid,
perfected first-priority security interest in the Pledged Interests of Pledgor
and in the other Collateral arising therefrom, enforceable in accordance with
its terms against all creditors of Pledgor, each Issuer or any Person purporting
to purchase any Pledged Interests of Pledgor (or any portion thereof) therefrom
or otherwise claiming by, through or under Pledgor or such Issuer, except as
affected by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, and general equitable principles (whether considered in a proceeding
in equity or at law).
 
6.  Covenants. Pledgor covenants and agrees with Pledgee that, from and after
the date of this Pledge Agreement until this Pledge Agreement is terminated and
the security interests created hereby are released, that:
 
(a)  If Pledgor shall, as a result of its ownership of the Pledged Interests,
become entitled to receive or shall receive any certificate (including, without
limitation, any certificate representing a dividend or a distribution in
connection with any reclassification, increase or reduction of capital or any
certificate issued in connection with any reorganization), option or rights,
whether in addition to, in substitution of, as a conversion of, or in exchange
for any shares of the Pledged Interests, or otherwise in respect thereof,
Pledgor shall accept the same as the agent of Pledgee, hold the same in trust
for Pledgee and deliver the same forthwith to Pledgee in the exact form
received, duly endorsed by Pledgor to Pledgee, if required, together with an
undated transfer power substantially in the form of Exhibit A attached hereto
covering such certificate duly executed in blank by Pledgor and with signature
guaranteed (if requested by Pledgee), to be held by Pledgee, subject to the
terms hereof, as additional collateral security for the Secured Obligations.
 
4

--------------------------------------------------------------------------------


 
(b)  Without the prior written consent of Pledgee, Pledgor will not (i) sell,
assign, transfer, exchange, or otherwise dispose of, or grant any option with
respect to, the Collateral or any portion thereof, (ii) create, incur or permit
to exist any security interest, encumbrance, lien or option in favor of, or any
claim of any Person with respect to, any of the Collateral, or any interest
therein, except for the security interests created by this Pledge Agreement or
(iii) enter into any agreement or undertaking restricting the right or ability
of any Issuer to sell, assign or transfer any of the Collateral.
 
(c)  Pledgor shall warrant and defend title to and ownership of the Collateral
at its own expense against the claims and demands of all other parties claiming
an interest therein, shall maintain the security interest created by this Pledge
Agreement as a first priority security interest and shall defend such security
interest against claims and demands of all Persons whomsoever. At any time and
from time to time, upon the written request of Pledgee, Pledgor will promptly
and duly execute and deliver such further instruments and documents and take
such further actions at its expense as Pledgee may reasonably request for the
purposes of obtaining or preserving the full benefits of this Pledge Agreement
and of the rights and powers herein granted. If any amount payable under or in
connection with any of the Collateral shall be or become evidenced by any
promissory note, other instrument or chattel paper, such note, instrument or
chattel paper shall be immediately delivered to Pledgee, duly endorsed in a
manner satisfactory to Pledgee, to be held as Collateral pursuant to this Pledge
Agreement.
 
(d)  Pledgor shall not participate in any amendment to the LLC Agreement or
certificate of formation of Issuer (i) that would extend any voting rights to
any owner of any equity interest in Issuer unless such equity interest is
subject to the terms and provisions of this Pledge Agreement or such other
pledge agreement as is reasonably acceptable to Pledgee, (ii) that would
otherwise impair the Collateral or adversely affect in any material respect the
rights, privileges, benefits and security interests provided to or intended to
be provided to Pledgee or (iii) that in any way adversely affects the perfection
of the security interest of Pledgee in the Collateral, including, without
limitation, any amendment electing to treat any membership interest as a
security under Section 8-103 of the Code, or any election to turn any previously
uncertificated membership interest into a certificated membership interest.
 
(e)  From time to time, Pledgor will execute and deliver to Pledgee such
additional documents and will provide such additional information and perform
such additional acts as Pledgee may require to carry out the terms of this
Pledge Agreement.
 
5

--------------------------------------------------------------------------------


 
7.  Voting Rights. Unless an Event of Default shall have occurred and be
continuing, Pledgor shall be permitted to exercise all voting and company rights
with respect to the Pledged Interests; provided, however, that no vote shall be
cast or company right exercised or other action taken which, in Pledgee’s
reasonable judgment, would impair the Collateral or which would be inconsistent
with or result in any violation of any provision of this Pledge Agreement.
 
8.  Rights of Pledgee.
 
(a)  All money Proceeds received by Pledgee hereunder shall be applied as
provided in Section 10(a) hereof.
 
(b)  If an Event of Default shall occur and be continuing, at Pledgee’s option,
(1) Pledgee shall have the right to receive any and all cash dividends or other
distributions paid in respect of the Pledged Interests and make application
thereof to the Secured Obligations in such order as Pledgee may determine, and
(2) the Pledged Interests shall be registered in the name of Pledgee or its
nominee, and Pledgee or its nominee may thereafter exercise (A) all voting and
other rights pertaining to the Pledged Interests at any meeting of owners of the
applicable Issuer or otherwise and (B) any and all rights of conversion,
exchange, subscription and any other rights, privileges or options pertaining to
such Pledged Interests as if it were the absolute owner thereof (including,
without limitation, the right to exchange at its discretion any and all of the
Pledged Interests upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the company structure of any
Issuer, or upon the exercise by Pledgor or Pledgee of any right, privilege or
option pertaining to such Pledged Interests, and in connection therewith, the
right to deposit and deliver any and all of the Pledged Interests with any
committee, depository, transfer agent, registrar or other designated agency upon
such terms and conditions as Pledgee may determine), all without liability
except to account for property actually received by it, but Pledgee shall have
no duty to Pledgor to exercise any such right, privilege or option and shall not
be responsible for any failure to do so or delay in so doing.
 
9.      Events of Default.The occurrence of an Event of Default under the
Security Agreement shall constitute an event of default (“Event of Default”)
hereunder.
 
10.  Remedies.
 
(a)  If an Event of Default shall have occurred and be continuing, at any time
at Pledgee’s election, Pledgee may apply all or any part of Proceeds held by
Pledgee in payment of the Secured Obligations in such order as Pledgee may
elect.
 
(b)  If an Event of Default shall have occurred and be continuing, Pledgee may
exercise, in addition to all other rights and remedies granted in this Pledge
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Secured Obligations, all rights and remedies of a secured party
under the Code. Without limiting the generality of the foregoing, Pledgee,
without resort to any other collateral or remedy under any Document or demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon
Pledgor or any other Person (including without limitation the Issuers) (all and
each of which demands, defenses, advertisements and notices are hereby waived),
may in such circumstances forthwith collect, receive, appropriate and realize
upon the Collateral, or any part thereof, and/or may forthwith sell, assign,
give an option or options to purchase or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, in the over-the-counter
market, at any exchange, broker’s board or office of Pledgee or elsewhere upon
such terms and conditions as it may deem advisable and at such prices as it may
deem best, for cash or on credit or for future delivery without assumption of
any credit risk. Pledgee shall apply any Proceeds from time to time held by it
and the net proceeds of any such collection, recovery, receipt, appropriation,
realization or sale, after deducting all reasonable costs and expenses of every
kind incurred in respect thereof or incidental to the care or safekeeping of any
of the Collateral or in any way relating to the Collateral or its rights
hereunder, including, without limitation, actual and reasonable attorneys’ fees
and disbursements of counsel to Pledgee, to the payment in whole or in part of
the Secured Obligations, in such order as Pledgee may elect, and only after such
application and after the payment by Pledgee of any other amount required by any
provision of law, including, without limitation, Section 9-615 of the Code, need
Pledgee account for the surplus, if any, to Pledgor. To the extent permitted by
applicable law, Pledgor waives all claims, damages and demands it may acquire
against Pledgee arising out of the exercise by it of any rights hereunder except
for any claim, damage or demand arising from the gross negligence or willful
misconduct of Pledgee. If any notice of a proposed sale or other disposition of
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least 10 days before such sale or other disposition. The
Pledgor shall remain liable for any deficiency if the proceeds of any sale or
other disposition of Collateral are insufficient to pay the Secured Obligations
and the reasonable fees and disbursements of any attorneys employed by Pledgee
to collect such deficiency.
 
6

--------------------------------------------------------------------------------


 
11.  Irrevocable Authorization and Instruction to Issuers. The Pledgor hereby
authorizes and instructs the Issuers to comply with any instruction received by
Pledgor (or any of them) from Pledgee in writing that (a) states that an Event
of Default exists and (b) is otherwise in accordance with the terms of this
Pledge Agreement, without any other or further instructions from Pledgor (or any
of them), and Pledgor agrees that the Issuers shall be fully protected in so
complying.
 
12.  Appointment as Attorney-in-Fact.
 
(a)  The Pledgor hereby irrevocably constitutes and appoints Pledgee and any
officer or agent of Pledgee, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of Pledgor and in the name of Pledgor and in Pledgee’s own name, from
time to time in Pledgee’s discretion, for the purpose of carrying out the terms
of this Pledge Agreement, to take any and all appropriate action and to execute
any and all documents and instruments which may be necessary or desirable to
accomplish the purposes of this Pledge Agreement, including, without limitation,
any financing statements, endorsement, assignment or other instruments of
transfer.
 
7

--------------------------------------------------------------------------------


 
(b)  The Pledgor hereby ratifies all that said attorneys shall lawfully do or
cause to be done pursuant to the power of attorney granted in Section 12(a)
hereof. All powers, authorizations and agencies contained in this Pledge
Agreement are coupled with an interest and are irrevocable until this Pledge
Agreement is terminated and the security interests created hereby are released.
 
13.  Duty of Pledgee. Pledgee’s sole duty with respect to the custody,
safekeeping and physical preservation of the Collateral in its possession, under
Section 9-207 of the Code or otherwise, shall be to deal with it in the same
manner as Pledgee deals with similar securities and property for its own
account. Neither Pledgee nor any of its respective directors, officers,
employees or agents shall be liable for failure to demand, collect or realize
upon any of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
Pledgor or any other Person or to take any other action whatsoever with regard
to the Collateral or any part thereof.
 
14.  No Assumption. Notwithstanding any of the foregoing, whether or not an
Event of Default shall have occurred hereunder and whether or not Pledgee elects
to foreclose on the security interest in the Collateral as set forth herein,
neither the execution of this Pledge Agreement, receipt by Pledgee of any of
Pledgor’s rights, title and interests in and to any distributions, now or
hereafter due to Pledgor from any Issuer, nor Pledgee’s foreclosure of the
security interest in the Collateral, shall in any way be deemed to obligate
Pledgee to assume any of Pledgor’s obligations, duties, expenses or liabilities
under the LLC Agreement as presently existing or as hereafter amended, or under
any and all other agreements now existing or hereafter drafted or executed
(collectively, the “LLC Obligations”), unless Pledgee otherwise expressly agrees
to assume any or all of the LLC Obligations in writing. In the event of
foreclosure by Pledgee, Pledgor shall remain bound and obligated to perform the
LLC Obligations and Pledgee shall not be deemed to have assumed any of such LLC
Obligations except as provided in the preceding sentence.
 
15.  Execution of Financing Statements. Pledgor authorizes Pledgee to file
financing statements with respect to the Collateral without the signature of
Pledgor in such form and in such filing offices as Pledgee reasonably determines
appropriate to perfect the security interests of Pledgee under this Pledge
Agreement. A carbon, photographic or other reproduction of this Pledge Agreement
shall be sufficient as a financing statement for filing in any jurisdiction.
 
16.  Indemnification. Pledgor hereby agrees to indemnify, defend and hold
Creditor Parties and their respective successors and assigns harmless from and
against any and all damages, losses, claims, costs or expenses (including
reasonable attorneys’ fees) and any other liabilities whatsoever that Creditor
Parties or their respective successors or assigns may incur by reason of this
Pledge Agreement or by reason of any assignment of any Creditor Party’s right,
title and interest in and to any or all of the Collateral, except to the extent
any such damages, losses, claims, costs, expenses (including reasonable
attorneys’ fees) and other liabilities are caused solely by the gross negligence
or willful misconduct of any Creditor Party.
 
17.  Further Documentation. Pledgor hereby agrees to execute all such
instruments as may be required to perfect and continue the security interest
created hereby and pay the cost of filing or recording the same in the public
records specified by Pledgee.
 
8

--------------------------------------------------------------------------------


 
18.  Consent and Waiver. Pledgor agrees that, without the prior written consent
of Pledgee, Pledgor shall not take any action that would operate to dilute the
interest of Pledgor in any Issuer other than as permitted by this Pledge
Agreement. Pledgor also hereby expressly waives any and all rights under the LLC
Agreement of any Issuer which, whether exercised by Pledgor or not, would
prevent, inhibit or interfere with the granting of a security interest in the
Collateral, the foreclosure of such security interest in the Collateral by
Pledgee or the full realization by the Creditor Parties of any of their other
rights under this Pledge Agreement or otherwise.
 
19.  Notices. Any notice, request, instruction or other document or
communication hereunder shall be in writing and shall be given in accordance
with the terms of the Security Agreement.
 
20.  Severability. Any provision of this Pledge Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
21.  Miscellaneous.
 
(a)  This Pledge Agreement constitutes the entire and final agreement among the
parties with respect to the subject matter hereof and may not be changed,
terminated or otherwise varied except by a writing duly executed by the parties
hereto.
 
(b)  None of the terms or provisions of this Pledge Agreement may be waived,
amended, restated, supplemented or otherwise modified except by a written
instrument executed by Pledgor and Pledgee, provided that any provision of this
Pledge Agreement may be waived by Pledgee in a letter or agreement executed by
Pledgee or by facsimile transmission from Pledgee and then such waiver shall be
effective only in the specific instance and for the purpose for which given.
 
(c)  Pledgee shall not by any act (except by a written instrument pursuant to
Section 21(b) hereof), delay, indulgence, omission or otherwise be deemed to
have waived any right or remedy hereunder or to have acquiesced in any Event of
Default or in any breach of any of the terms and conditions hereof. No failure
to exercise, nor any delay in exercising on the part of Pledgee, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by Pledgee of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which Pledgee
would otherwise have on any future occasion.
 
(d)  The rights and remedies herein provided are cumulative, may be exercised
singly or concurrently and are not exclusive of any other rights or remedies
provided by law.
 
9

--------------------------------------------------------------------------------


 
22.  Section Headings. The section headings used in this Pledge Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.
 
23.  Successors and Assigns. This Pledge Agreement shall be binding upon the
successors and assigns of Pledgor and shall inure to the benefit of Pledgee and
its successors and assigns, for the ratable benefit of the Lenders, provided
that Pledgor may not assign its rights or obligations under this Pledge
Agreement without the prior written consent of Pledgee, and any such purported
assignment shall be null and void.
 
24.  Governing Law, Jurisdiction and Waiver of Jury Trial.
 
(a)  THIS PLEDGE AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.
 
(b)  PLEDGOR HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED
IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION
TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN PLEDGOR, ON THE ONE HAND,
AND PLEDGEE, ON THE OTHER HAND, PERTAINING TO THIS PLEDGE AGREEMENT OR TO ANY
MATTER ARISING OUT OF OR RELATED TO THIS PLEDGE AGREEMENT; PROVIDED, THAT
PLEDGEE AND PLEDGOR ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO
BE HEARD BY A COURT LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE OF NEW
YORK; AND FURTHER PROVIDED, THAT NOTHING IN THIS PLEDGE AGREEMENT SHALL BE
DEEMED OR OPERATE TO PRECLUDE PLEDGEE FROM BRINGING SUIT OR TAKING OTHER LEGAL
ACTION IN ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE
COLLATERAL OR ANY OTHER SECURITY FOR THE SECURED OBLIGATIONS, OR TO ENFORCE A
JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE PLEDGEE AND/OR ANY OTHER CREDITOR
PARTY. PLEDGOR EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN
ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND PLEDGOR HEREBY WAIVES ANY
OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER
VENUE OR FORUM NON CONVENIENS. PLEDGOR AND PLEDGEE EACH HEREBY WAIVES PERSONAL
SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR
SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE
MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO PLEDGOR OR PLEDGEE, AS
APPLICABLE, AT THE ADDRESS SET FORTH IN SECTION 29 OF THE SECURITY AGREEMENT AND
THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF PLEDGOR’S OR
PLEDGEE’S, AS APPLICABLE, ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT
IN THE U.S. MAILS, PROPER POSTAGE PREPAID.
 
 
10

--------------------------------------------------------------------------------


 
(c)  THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE, BETWEEN PLEDGEE AND PLEDGOR
ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS PLEDGE AGREEMENT OR THE
TRANSACTIONS RELATED HERETO.
 
25.  Counterparts and Signatures. This Pledge Agreement may be executed in one
or more counterparts, each of which shall be deemed an original and all of which
when taken together shall constitute one and the same agreement. Any signature
delivered by a party by facsimile or electronic transmission shall be deemed an
original signature hereto.
 
[Remainder of Page Intentionally Left Blank]
 
11

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned has caused this Pledge Agreement to be duly
executed and delivered as of the date first above written.
 

   
PROLINK HOLDINGS CORP.
 
 
By:                                                                  
Name:
Title:
 
LV ADMINISTRATIVE SERVICES INC.,
as Agent
 
By: Laurus Capital Management, LLC, as investment manager
 
 
 
By:                                                                            
Name:
Title:   Authorized Signatory

 
 
SIGNATURE PAGE TO
AMENDED AND RESTATED
MEMBERSHIP INTEREST PLEDGE AGREEMENT
 

--------------------------------------------------------------------------------


 
SCHEDULE 1
 
DESCRIPTION OF PLEDGED SECURITIES
 
 
Issuer
 
 
Owner
Total Percentage of
Ownership
ProLink Solutions, LLC
 
ProLink Holdings Corp.

100%



 

--------------------------------------------------------------------------------


 
IRREVOCABLE TRANSFER POWER
 
 
FOR VALUE RECEIVED, ProLink Holdings Corp. hereby sells, assigns and transfers
unto ____________________________ ________ percent (___%) of the membership
interests of _____________________ standing in our name on the books of said
limited liability company represented by Certificate(s) No(s). _____ herewith,
and do hereby irrevocably constitute and appoint
___________________________________ attorney to transfer the said membership
interests on the books of said limited liability company with full power of
substitution in the premises.
 
 
Dated: ___________________
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
In presence of:
 
 
                                                                            
PROLINK HOLDINGS CORP.
 
By:_______________________________
Name:
Title:
 